Case 1:19-cv-03224-RJL Document 21 Filed 11/06/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CHARLES M. KUPPERMAN }
)

Plaintiff, )

)

‘. ) Civil Action No. 19-3224
UNITED STATES HOUSE OF
REPRESENTATIVES, er ai., )
Defendant. )
AFFIDAVIT OF MAILING

I, Katie Troilo, hereby state that:

1 am a Legal Assistant at Cooper & Kirk, PLLC.

On October 28, 2019, I caused to be deposited in the United States Mail copies of the
summons, complaint, and notice of appearance in the above-captioned matter, postage prepaid.
first class and certified, addressed to the following two recipients:

President Donald J. Trump

1600 Pennsylvania Avenue, NW

Washington, DC 20500

Attomey General of the United States

U.S. Department of Justice

950 Pennsylvania Avenue, N.W.

Washington, DC 20530

| have attached a tracking report and receipt for the certified mail No.

10172680000106633839, indicating that delivery of the summons and complaint was made upon

President Donald J. Trump on November 6, 2019.
Case 1:19-cv-03224-RJL Document 21 Filed 11/06/19 Page 2 of 2

| have attached a tracking report and receipt for the certified mail No.
101726800001 06633846, indicating that delivery of ihe summons and complaint was made upon
the Attorney General of the United States on November 4, 2019,

I declare under penalty of perjury that the foregoing is true and correct.

foe Fos

Katit“Ftoilo /

Executed this 6 day of November, 2019.
Case 1:19-cv-03224-RJL Document 21-1 Filed 11/06/19 Page 1 of 2

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

 

  

For delivery information, visit our website at wivw.usps.com®.

_ OFFICIAL USE

    

 

 

 

 

rit eb60 OO01 Obb3 34345

ie 2. PCnwapyly av 1 Ave Nil ee

Lg hung 01, 1X 20500 see:

 

 

 

eM eet 191 Re Lith Racca weno reed Seo Reverse for instructions
Case 1:19-cv-03224-RJL Document 21-1 Filed 11/06/19 Page 2 of 2

Remove X

Tracking Number: 70172680000106633839

Status

Your item was delivered at 3:33 am on November 6, 2019 Y Delivered

in WASHINGTON, DC 20500. November 6, 2019 at 3:33 am
Delivered

WASHINGTON, DC 20500

Get Updates \~

Delivered

See More \/
Case 1:19-cv-03224-RJL Document 21-2 Filed 11/06/19 Page 1 of 2

U.S. Postal Service”

CERTIFIED MAIL® RECEIPT

Domestic Mail Only

    
   
  

Ptasihiee mere LeU e le Lma tomas www. usps.com®.

OFFICIAL USE

 

 

 

 

 

 
 

wees ¢ nvigyl var nicr Avt Ni
w gsningten OC. .209 JO

Brats,

7017 2680 0001 O6b3 3846

 

      

PS Form 3860, April 2015 PSN 7530-02-060-9047 iis mm ea Lee}
Case 1:19-cv-03224-RJL Document 21-2 Filed 11/06/19 Page 2 of 2

Tracking Number: 70172680000106633846 Remove X

Status

Your item was delivered at 9:59 am on November 4, 2019 g Delivered

in WASHINGTON, DC 20530. November 4, 2019 at 9:59 am
Delivered

WASHINGTON, DG 20530
Get Updates \~

Delivered

See More \“
